17-48467-mlo   Doc 83   Filed 08/04/20   Entered 08/04/20 13:36:48   Page 1 of 6
                                                      8/4/2020




17-48467-mlo   Doc 83   Filed 08/04/20   Entered 08/04/20 13:36:48   Page 2 of 6
                                                                                                                  PAGE 1 OF 2

                                                                                                    Annual Escrow Account
                                                                                                     Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                         ACCOUNT NUMBE
  1-800-327-7861
  https://myloanweb.com/BSI                                         004    1461512264_ESCROWDIS

                                                                               DATE: 07/27/20

                                              53
           SUSAN GREENBLATT                                                    PROPERTY ADDRESS
           PHILLIP GREENBLATT                                                  36917 FOX GLEN
           36917 FOX GLN                                                       FARMINGTON HILLS, MI 48331
           FARMINGTN HLS, MI 48331


PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 09/01/2020
THROUGH 08/31/2021.
          -------- ANTICIPATED PAYMENTS FROM ESCROW 09/01/2020 TO 08/31/2021 ---------
HOMEOWNERS INS                                                 $1,670.00
CITY                                                           $2,187.77
TOTAL PAYMENTS FROM ESCROW                                     $3,857.77
MONTHLY PAYMENT TO ESCROW                                         $321.48
          ------ ANTICIPATED ESCROW ACTIVITY 09/01/2020 TO 08/31/2021 ---------
                ANTICIPATED PAYMENTS                                                         ESCROW BALANCE COMPARISON
MONTH      TO ESCROW            FROM ESCROW                  DESCRIPTION              ANTICIPATED              REQUIRED

                                                       STARTING BALANCE -->          $11,251.37                   $964.45
SEP            $321.48                                                               $11,572.85                 $1,285.93
OCT            $321.48                                                               $11,894.33                 $1,607.41
NOV            $321.48                                                               $12,215.81                 $1,928.89
DEC            $321.48                                                               $12,537.29                 $2,250.37
JAN            $321.48                                                               $12,858.77                 $2,571.85
FEB            $321.48                $1,097.25 CITY                                 $12,083.00                 $1,796.08
                                      $1,090.52 CITY                                 $10,992.48                   $705.56
MAR            $321.48                                                               $11,313.96                 $1,027.04
APR            $321.48                                                               $11,635.44                 $1,348.52
MAY            $321.48                                                               $11,956.92                 $1,670.00
JUN            $321.48                                                               $12,278.40                 $1,991.48
JUL            $321.48                $1,670.00 HOMEOWNERS INS                   L1->$10,929.88            L2->   $642.96
AUG            $321.48                                                               $11,251.36                   $964.44
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $10,286.92.
                                        CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                  $1,061.59
ESCROW PAYMENT                                                                     $321.48
NEW PAYMENT EFFECTIVE 09/01/2020                                                 $1,383.07
YOUR ESCROW CUSHION FOR THIS CYCLE IS $642.96.




                                  ********** Continued on reverse side ************




           Our records indicate that you have filed for Bankruptcy protection. As a result of your
           Bankruptcy filing, escrow account deficiencies prior to your filing date have been removed
           from calculation of your analysis, and they are now reflected as amounts due within your
           pre-petition arrearage. This Escrow Analysis Statement was prepared under the
           assumption that all escrow payments have been made in the amount required each
           month. The surplus funds indicated above are not an accurate reflection of your escrow
           account because no surplus funds will exist until all amounts are received towards your
           pre-petition arrearage.




            17-48467-mlo        Doc 83             Filed 08/04/20     Entered 08/04/20 13:36:48           Page 3 of 6
                                                                                                                                                                                                 PAGE 2 OF 2

                                                                  ********** Continued from front **********


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 08/01/2019 AND ENDING 07/31/2020. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 08/01/2019 IS:
   PRIN & INTEREST                                                                                                                      $1,061.59
   ESCROW PAYMENT                                                                                                                         $615.11
   BORROWER PAYMENT                                                                                                                     $1,676.70
                        PAYMENTS TO ESCROW                                      PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                    ACTUAL                      DESCRIPTION                 PRIOR PROJECTED                     ACTUAL
                                                                                                                       STARTING BALANCE                                    $5,285.20                        $2,496.56-
   AUG                  $615.11                  $1,265.38 *                   $4,670.09                               CITY             T->                                $1,230.22              A->       $6,323.82-
   AUG                                                                                                     $5,092.64 * CITY
   SEP               $615.11                    $1,898.07          *                                                                                                       $1,845.33                        $4,425.75-
   OCT               $615.11                      $632.69          *                                                                                                       $2,460.44                        $3,793.06-
   NOV               $615.11                      $632.69          *                                                                                                       $3,075.55                        $3,160.37-
   DEC               $615.11                    $1,265.38          *                                       $1,090.52 * CITY                                                $3,690.66                        $2,985.51-
   JAN               $615.11                      $632.69          *                                                                                                       $4,305.77                        $2,352.82-
   FEB               $615.11                      $632.69          *           $1,097.25                                          CITY                                     $3,823.63                        $1,720.13-
   MAR               $615.11                    $1,265.38          *                                                                                                       $4,438.74                          $454.75-
   APR               $615.11                      $615.11                                                                                                                  $5,053.85                          $160.36
   MAY               $615.11                      $615.11                                                                                                                  $5,668.96                          $775.47
   JUN               $615.11                      $615.11                                                  $1,670.00 * HOMEOWNERS INS                                      $6,284.07                          $279.42-
   JUL               $615.11
                  __________                    $2,285.11
                                               __________          *          $1,614.00
                                                                             __________                  __________    HOMEOWNERS INS                                      $5,285.18                        $2,005.69
                    $7,381.32                  $12,355.41                      $7,381.34                   $7,853.16


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $1,230.22. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $6,323.82-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

   Determining your Shortage or Surplus
   Shortage:
    .
   Any shortage in your escrow account is usually caused by one the following items:
    . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
    . A projected increase in taxes for the upcoming year.
      The number of months elapsed from the time of these disbursements to the new payment effective date.
   Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
   shortage can be paid either partially or in full.
   Surplus:
    .
   A surplus in your escrow account is usually caused by one the following items:
    .  The insurance/taxes paid during the past year were lower than projected.
    .  A refund was received from the taxing authority or insurance carrier.
       Additional funds were applied to your escrow account.
   If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
   run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
   your escrow account.




Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS# 38078.
Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).

                          17-48467-mlo                      Doc 83              Filed 08/04/20                     Entered 08/04/20 13:36:48                                     Page 4 of 6
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we may
not and do not intend to pursue collection of that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment from you
personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                  DETROIT DIVISION

 In Re:                                          Case No. 17-48467-mlo

 Phillip Greenblatt
                                                 Chapter 13
 Susan Greenblatt

 Debtors.                                        Judge Maria L. Oxholm

                                       PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Notice of Mortgage Payment
Change has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on August 4, 2020 to the following:

          Phillip Greenblatt, Debtor
          36917 Fox Glen
          Farmington Hills, MI 48331

          Susan Greenblatt, Debtor
          36917 Fox Glen
          Farmington Hills, MI 48331

          Noel Aaron Cimmino, Debtors’ Counsel
          noel@steinbergerlaw.com

          John A. Steinber, Debtors’ Counsel
          john@steinbergerlaw.com

          Tammy L. Terry, Trustee
          mieb_ecfadmin@det13.net

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov




  17-48467-mlo        Doc 83    Filed 08/04/20   Entered 08/04/20 13:36:48      Page 5 of 6
                                         Respectfully Submitted,

                                         /s/ Molly Slutsky Simons
                                         Molly Slutsky Simons (OH 0083702)
                                         Sottile & Barile, Attorneys at Law
                                         394 Wards Corner Road, Suite 180
                                         Loveland, OH 45140
                                         Phone: 513.444.4100
                                         Email: bankruptcy@sottileandbarile.com
                                         Attorney for Creditor




17-48467-mlo   Doc 83   Filed 08/04/20   Entered 08/04/20 13:36:48    Page 6 of 6
